Judgments affirmed, with costs. No opinion. Present — ■ Martin, P. J., O’Malley, Townley, Glennon and Untermyer, JJ.; Untermyer, J., dissents in part and votes to reverse the judgments in favor of the defendant, Adolph Feldblum, as administrator of the estate of Meyer Chinsky, deceased, as against Mary Rosenberg, as administratrix of Joseph Rosenberg, deceased, and Elias A. Kamenetzky, on the defendant-respondent’s counterclaim, on the ground that the note of Yiddish Literary Publishing Corporation was not shown to have been protested nor notice of protest served on said indorsers.